Citation Nr: 1550720	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 6, 1972 to November 17, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2014, the Veteran requested a hearing before a Veterans Law Judge, but in October 2015, he withdrew his claim and thus, his hearing request.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

By way of an October 2015 handwritten statement, the Veteran requested withdrawal of his appeal on the entitlement to service connection for schizoaffective disorder.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning entitlement to service connection for schizoaffective disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Generally, withdrawals of appeals must be in writing.  They must include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

By way of an October 2015 handwritten statement, the Veteran indicated that he wished to withdraw his claim pending before the Board.  In essence, therefore, a "case or controversy" with respect to the issue articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  

The Board notes that the Veteran's authorized representative submitted a November 2015 Appellant's Brief presenting argument regarding the issue of service connection for schizoaffective disorder.  However, even if the Veteran's representative expressed the Veteran's desire to move forward with the appeal, this submission would be of no legal effect because the Veteran had already expressed his wish to withdraw the appeal by way of his October 2015 statement.  Indeed, the Veteran's authorized representative submitted the Veteran's letter of withdrawal in October 2015 and stated that "the Veteran [wished] to withdraw his pending appeal."  Thus, he effectively withdrew the appeal, which includes withdrawal of both the notice of disagreement and the substantive appeal; therefore, any statement subsequently received by the Veteran's representative cannot revive the withdrawn appeal and also cannot serve as a new notice of disagreement as to this issue.  See 38 C.F.R. § 20.204(c).

Accordingly, the Board no longer has jurisdiction to review the appeal of this claim, in turn requiring its immediate dismissal without prejudice to refiling.
ORDER

This claim of entitlement to service connection for schizoaffective disorder, is dismissed.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


